Exhibit 10.1
 
Chemviron Carbon
European Operations of Calgon Carbon Corporation


EMPLOYMENT CONTRACT


THE UNDERSIGNED:
Chemviron Carbon, Belgian branch of Calgon Carbon Corporation, having its
headquarters at Zoning Industriel C, 7181 Feluy,


hereinafter referred to as "the Employer"


 
AND Mr. Reinier KEIJZER

 
Landbouwlaan 10



 
3090 OVERIJSE

 
hereinafter referred to as "the Employee"


HAVE AGREED ON THE FOLLOWING:


 
1.
Duration



The Employer recruits the Employee to serve in Belgium as "EXECUTIVE DIRECTOR"
of the Employer from 1 October 2007 for an indefinite period, under the terms
and conditions set out in the present Contract.


 
2.
Tasks



The Employee shall be responsible for the management of the Financial department
for the European operations of the Employer. The Employer may, within reasonable
limits, assign at any time to the Employee more extensive or different
responsibilities and tasks in relation to those for which he was recruited. Such
modifications shall not constitute a breach or grounds for termination of the
Contract and shall not be considered a modification of one or more of the
essential conditions of the Contract, provided that they do not have the effect
of reducing the Employee's remuneration or the level of his responsibilities,
that they are maintained within limits compatible with his qualifications and
that they do not cause other serious harm to the Employee.


Similarly, placing by the Employer one or more echelons of intermediate
management between the Employee and his hierarchical superior or changing the
titles of employees shall not constitute a breach or grounds for termination.


Within the framework of the present Contract, the Employee undertakes to perform
his tasks loyally and to the best of his abilities.


 
3.
Place of work



The Employee shall work in the offices of the Employer located at Zoning
Industriel de Feluy, B-7181, Feluy, Belgium.


In addition, it is expressly agreed that moving the place of operation or the
place of work may not be considered as a fundamental change in the working
conditions.
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Remuneration



The Employee's gross annual remuneration shall be set at 135,000 euros, i.e. a
monthly remuneration of 9698.28 euros multiplied by 13.92 (it being understood
that the Employee is entitled to a thirteenth month and holiday bonuses in
accordance with the applicable legislation).


The parties agree that this remuneration is payment in return for all the duties
performed by the Employee (Executive Director of the Employer) and the
performance of his duties as director within the English and German companies of
the group, namely Chemviron Carbon Ltd (hereinafter referred to as "the English
company") and Chemviron Carbon GmbH (hereinafter referred to as "the German
company").


The remuneration, less withholding tax and other legal deductions, shall be
payable by transfer to the Employee's postal or bank account. The Employee may
also receive a bonus ("incentive payout"), of which the objective ("target")
shall be determined by the policy in force within the company.


Any reward or donation or other advantage that the Employer may award or grant
from time to time to the Employee and even on a regular basis, on a voluntary
basis without being obliged by law, by a collective agreement or under the terms
of the present Contract shall not be part of the Employee's contractual
remuneration. The payment of such a reward or the granting of such a donation or
such an advantage shall not give entitlement to receive such a reward, donation
or advantage in the future.


The remuneration shall be the subject of an annual revision.


 
5.
Costs



The reasonable costs incurred by the Employee in the exercise of his duties
shall from time to time be refunded to the Employee.


 
6.
Working hours



The Employee shall work on the basis of trust and management and shall therefore
not be subject to the rules concerning overtime.


The remuneration mentioned in article 4 shall constitute the remuneration for
all the services performed during and outside normal working hours.


 
7.
Cumulation of the duties of Executive Director and Director



The Employer undertakes to enable the Employee to devote from time to time a
portion of his working time to the exercise of the duties as director as
referred to in article 4 § 2 of the present Contract. The Employee undertakes to
use this time for the exercise of said duties.


 
8.
Conflict of interest



Subject to article 7 of the present Contract, the Employee undertakes to devote
all his working hours and all his efforts to the interests of the Employer, not
to accept any other employment and not to carry out, for the duration of the
present Contract, any activity external to the company that could in any way
generate a conflict with his duties within the Employer or impair the proper
exercise of such duties.


 
9.
Return of materials



The Employee undertakes to hand over to the Employer, at his request and in any
case immediately upon termination of the present Contract, any and all reports,
documentation and correspondence as well as any and all materials, tools and
equipment that may have been placed at his disposal by the Employer.
 
 
 

--------------------------------------------------------------------------------

 
 
 
10.
Regulations and directives of the Employer



The Employee undertakes to comply with any and all regulations, directives and
instructions that the Employer may establish with a view to the proper conduct
of his affairs.


 
11.
Confidentiality



Any and all information, including customer lists, financial, commercial and
technical information, information on salaries, specifications, reports and
other information of any kind relating directly or indirectly to the affairs of
the Employer that may be disclosed to the Employee by the Employer or by any of
his directors, auditors, employees or external consultants or which may have
come to the knowledge of the Employee in the course of his employment with the
Employer shall be considered as confidential information.


The Employee shall at all times, during the performance of the present Contract
and after its termination, maintain the secrecy of such confidential information
and shall abstain from disclosing it in any manner or for any reason whatsoever
and from using it for his personal benefit or for the benefit of any person
other than the Employer.
 
12.     End of the contract


Each party may terminate the present employment contract in accordance with the
provisions of the law of 3 July 1978 on employment contracts.


In the event that the Employer terminates the present Contract (except for
serious misconduct), the Employer undertakes to specify a period of notice
and/or, where appropriate, to pay compensation in lieu of notice calculated on
the Employee's gross annual remuneration, as provided for in article 4 of the
present Contract (and this whether or not the Employee continues to perform his
duties as director within the German and English companies).


The Employer reserves the right to terminate the present Contract at any time
and without notice or indemnity in the event of serious misconduct committed by
the Employee, such as, for example, insubordination, physical violence,
unjustified absences or delays, the refusal to perform tasks properly assigned
to him, the disclosure of confidential information relating to the Employer or
the communication to the Employer of false or inaccurate information at the time
of concluding the present Contract or at a later date.


13.      Non-competition clause


For a period of 12 months from the termination of the present Contract, within
the limits laid down by the legal provisions and the collective agreements in
force, the Employee shall refrain from carrying out in Europe or in any region
in which Chemviron Carbon carries on activities or in which customers of
Chemviron Carbon are established, directly or indirectly, alone or as a partner
of a partnership or as manager, director, employee or partner of a company whose
activities are similar to those of the Employer or in any other way, any
activities similar to those which are or may be entrusted to him within the
framework of the present Contract.


Unless he completely waives the effective application of the present clause
within fifteen (15) days from the date of termination of the Contract, the
Employer shall pay to the Employee an indemnity corresponding to half of the
gross remuneration of the last month of work multiplied by the number of months
of application of the clause.
 
 
 

--------------------------------------------------------------------------------

 
 
If the Employee does not comply with the obligations imposed on him by the
present article, he shall be required to refund the amount that has been paid to
him by the Employer pursuant to the foregoing paragraph and in addition, by way
of indemnity, an equivalent amount, without prejudice to the Employee's right to
claim a higher indemnity based on the actual loss incurred.


14.      Company car


The Employer shall make available to the Employee a company vehicle in
accordance with the Employer's company car policy.


A monthly amount calculated on the basis of the policy of the company shall be
reinvoiced to the Employee for private use of the company vehicle. Any increase
in the cost of the advantage of the vehicle shall be borne by the Employee.


15.      Insurance schemes


The Employee expressly declares that he agrees to join the company's
supplementary pension scheme and acknowledges that he has received a copy of
said pension scheme.


In addition, the Employer has taken out for his personnel a collective
hospitalization insurance policy and a life insurance policy.


Furthermore, the Employer undertakes to take the necessary steps to complete the
Swisslife scheme without any interruption (starting date 1 April 2002).


16.      Seniority


It is expressly agreed that the Employee's seniority shall be considered as
having commenced on 1 April 2002.


Done at Feluy on 01 October 2007 in duplicate, whereby each party recognizes
that he has received an original.
 
/s/ Reinier KEIJZER
/s/ C.H.S. Majoor
 
Senior Vice-President

 
 
 

--------------------------------------------------------------------------------

 
 
Chemviron Carbon
European Operations of Calgon Carbon Corporation


Mr. Reinier KEIJZER
Landbouwlaan, 10
3090 OVERIJSE


01 October 2007


Our ref.: HR/ndb/07.233


Dear Sir,


Following the interview you had with Mr. C.H.S. Majoor, we are pleased to
confirm the following contractual data:


 
●
The present document is a firm employment intention to serve as "EXECUTIVE
DIRECTOR" of the Employer from 1 October 2007 for an indefinite period. The
contract shall be governed by Belgian laws.

 
●
The proposed annual remuneration is €135,000.00 (gross) (remuneration that shall
cover not only Belgium but also England and Germany, where you shall perform the
duties of director).

 
●
You shall be affiliated to the Swisslife supplementary pension scheme and to the
collective hospitalization and outpatient care insurance policy and the
disability insurance policy. Furthermore, the Employer undertakes to take the
necessary steps to complete the Swisslife scheme without any interruption for
2007.

 
●
It is expressly agreed that the Employee's seniority shall be taken into
consideration from 1 April 2002.

 
●
Luncheon vouchers with a face value of €6.00 (employer's contribution €4.91 and
worker's contribution €1.09) shall be awarded on the basis of the number of
actual working days completed by each worker, in accordance with the legal
requirements.







 
●
You shall have a company car (reference car: category I) according to the policy
in force within the company.







 
●
Furthermore, we confirm that you shall receive a one-off gross bonus of €20,000
(which shall be paid in April 2008).







 



We thank you for your interest in our company.


Yours sincerely,


/s/ C.H.S. Majoor
C.H.S. MAJOOR
Senior Vice-President
 
 
 

--------------------------------------------------------------------------------

 
 
Chemviron Carbon
European Operations of
Calgon Carbon Corporation


Mr. Reinier KEIJZER
Landbouwlaan, 10
3090 OVERIJSE
Feluy, 01 October 2007


Dear Sir,


We hereby confirm your remuneration as Executive Director from 1 October 2007:
 
1.
For your activities within the Belgian branch, an employment contract is
concluded directly with the Belgian branch (hereinafter referred to as "the
Belgian contract").
2.
Under the Belgian contract, your basic annual remuneration shall amount to
85,000 euros (gross), namely a basic monthly remuneration of 6,106.32 euros
multiplied by 13.92 (it being understood that you are entitled to a thirteenth
month and holiday bonuses in accordance with the applicable legislation).
3.
In addition, within the framework of your activities as director within the
English company, you shall receive an annual indemnity of 36,000 euros (gross),
and within the framework of your activities as director within the German
company an annual indemnity of 14,000 euros (gross).
4.
The total amount of your remuneration, i.e. 135,000 euros (gross) (85,000 +
36,000 + 14,000), shall be your "theoretical reference remuneration". This
theoretical reference remuneration shall be taken into account for:

 

 
●
the payment of the premiums within the framework of the group insurance;
 
●
the calculation of the duration of notice or the compensation in lieu of notice
plus, where appropriate, the other salary and profits components;
 
●
the index-linking of your remuneration.

 

 
However, the parties agree that this theoretical reference remuneration shall
not give entitlement in any way to the payment of a higher remuneration than
that set under the terms of the Belgian employment contract. However, in the
event of dismissal as director, the employment contract shall continue with this
theoretical reference remuneration.

 
5.
Your starting date is 1 April 2002. This date shall be the basis for any
calculation (e.g. group insurance, duration of notice or compensation in lieu of
notice, etc.), taking into account your seniority.
6.
The Belgian, English and German companies shall apply to your statutes the
European regulations on social security.

 
We would be grateful if you could send us a copy of the present document with
your signature preceded by the handwritten words "Read and approved". However,
if the Belgian contract is not signed, the present proposal shall be null and
void and shall give you no entitlements.
 
Yours sincerely,
 
/s/ Reinier Keijzer
/s/ C.H. S. Majoor
The Employee
C.H.S. Majoor
"Read and approved"
Senior Vice-President

 